Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8, 9 and 19-25 (renumbered as claims 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Kehl et al. (NPL document: “SSD-6D: Making RGB-Based 3D Detection and 60 Pose Estimation Great Again”) discloses a non-transitory computer readable medium that embodies instructions that cause one or more processors to perform a method comprising: (a) selecting a 3D model corresponding to an object (Using MS COCO dataset, figure 3, section 3.3.2); (b)    generating domain-adapted images of the 3D model, the domain-adapted images representing the 3D model at corresponding poses (Using MS COCO images as background, we render object instances with random poses into the scene, see figure 2); (c)    acquiring 2D projections of 3D points on a 3D bounding box defined around the 3D model at the corresponding poses (an RGB image that is processed by the network to output localized 2D detections with bounding boxes, section 3-Methodology); (d)    training an algorithm model to learn correspondences between the generated images and the corresponding 2D projections (During testing, the scene is sampled at discrete positions, features computed and then matched against the object database to establish correspondences among training views and scene locations, section 1-Introduction); and (e) storing, in a memory, parameters representing the algorithm model (obtained poses are already quite accurate, yet can in general benefit from a further refinement. Since we will regard the problem for both RGB and RGB-D data, the pose refinement will either be done with an edge-based or cloudbased ICP approach, section 3.3.2).
.

Dependent claims 3-5 (renumbered as claims 2-4) are allowable as they depend from an allowable base independent claim 1.
Independent claims 6, 19 and 23 (renumbered as claims 5, 8 and 12) are citing the same or similar subject matter and are also allowed.
Dependent claims 8 and 9 (renumbered as claims 6 and 7) are allowable as they depend from an allowable base independent claim 6.
Dependent claims 20-22 (renumbered as claims 9-11) are allowable as they depend from an allowable base independent claim 19.
Dependent claims 24 and 25 (renumbered as claims 13 and 14) are allowable as they depend from an allowable base independent claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677